Title: General Orders, 23 June 1782
From: Washington, George
To: 


                  
                     Head Quarters Newburgh sunday 23d June.
                        1782.
                     Parole
                     C. Signs.
                  
                  There having been great irregularity in the mode of bringing
                     Captain McCurdy of the Pennsylvania Line before the Court Martial holden at
                     Carlisle the 16th May last where of Col. Richard Butler was President—The
                     General disapproves the proceedings and orders the Court to be dissolved.
                  The honorable the Secretary at War has been requested to order a
                     Court Martial at Philadelphia for the Tryal of Captain McCurdy as soon as
                     circumstances will admit.
                  At a Brigade General Court Martial held in the Jersey Line the
                     13th instant, Major Forman President, George Cook a soldier in the 2d Jersey
                     Regiment was tried for Desertion, found Guilty being a breach of the first
                     Article of the 6th section of the Articles of war and sentenced to suffer
                     Death.
                  The Commander in Chief approves the sentence of the Court.
               